DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s remarks/amendments filed on May 27, 2020. Claims 1-3, 6-10, 13-17, 20-21 have been amended. Claims 1-21 are pending.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims 1-21 are allowed.
The prior art of record fails to the personal data including a list of item candidates; generating one or more spelling correction candidates based on the personal data and the query prefix, wherein each of the one or more spelling correction candidates represents a possible spelling correction of the query prefix, wherein the one or more spelling correction candidates are generated by: determining a set of matching item candidates based on one or more versions of the query prefix and the list of item candidates, wherein each of the one or more versions is determined by shortening the query prefix by one or more characters until a predetermined threshold condition is met, wherein the one or more spelling correction candidates comprise the set of matching candidate items, together with all other claim elements as recited in independent claim 1 and substantially similar to independent claims 8 and 15.
Thus prior art made of record neither renders obvious, nor anticipates the combination of the claimed invention in light of the specification.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DEBBIE M LE/Primary Examiner, Art Unit 2168                                                                                                                                                                                                        January 26, 2021